— In an action inter alia to recover damages for fraud (first cause of action) and for breach of a contract to sell real property (second and third causes of action), defendants Horn appeal from so much of an order of the Supreme Court, Westchester County, entered May 30, 1975, as granted plaintiff summary judgment upon the first two causes of action (which are asserted only against appellants) and directed that an inquest be held to assess plaintiff’s damages. Order modified by *810deleting so much thereof as granted plaintiff summary judgment on the first cause and by adding thereto a provision that the branch of the motion as to said cause is denied and that appellants’ answer to the said cause shall remain in effect. As so modified, order affirmed insofar as appealed from, with $50 costs and disbursements to plaintiff. Triable issues of fact concerning appellants’ knowledge that certain representations were false are presented by the record on this appeal. However, the record also clearly indicates that appellants breached the contract by failing to comply with all violation notices issued by any municipal department having jurisdiction. Accordingly, an inquest should be held for the purpose of determining the amount of plaintiff’s damages under the second cause of action. The escrow agreement entered into between the parties should be taken into consideration in fixing the amount of damages, since it appears that the parties may have intended the escrow fund to be liquidated damages. Rabin, Acting P. J., Latham, Cohalan, Hargett and Brennan, JJ., concur.